BROMBERG      LAW OFFICE, P.C.
                                                                                      th
Brian L. Bromberg (Admitted in NY, NJ & CA)                             26 Broadway, 27 Floor
Joshua Tarrant-Windt, Associate (Admitted in NY)                        New York, NY 10004
                                                                        Phone: (212) 248-7906
                                                                        Fax: (212) 248-7908



       February 21, 2020

       Via ECF
       Honorable Barbara Moses, U.S.M.J.
       Southern District of New York
       500 Pearl Street                                        Barbara Moses,    .S.M.J.
       New York, NY 10007

       Re:     North v. ARB National Services. Inc., Case No. 19-CV-10614 (JGK)

       Dear Judge Moses:

       My office represents the plaintiff, Nora North, in the above-referenced case. I am
       writing jointly with defendant, ARS National Services, Inc., to respectfully request
       an adjournment of the settlement conference scheduled for February 24, 2020.

       Pursuant to Your Honor's January 28, 2020 Order, the parties have been engaging
       in good faith settlement negotiations and have reached an in-principle settlement.
       The parties need additional time to finalize the terms of the agreement but, given
       the status of negotiations, the parties do not believe that a settlement conference is
       necessary at this time. We therefore respectfully request an adjournment of the
       settlement conference.

       Respectfully,

       Isl Joshua Tarrant-Windt
           Joshua Tarrant-Windt                      MEMO ENDORSED
                                       jl USDCSDNY
                                           DOCUMENT
                                           ELECTRO NI CALLY FILED
                                           DOC#:
                                       1DATEF-I-LE_D
                                                   _:__,
                                                      z ~,-2-l~,-2_o_
                                       ~                       \
